DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.    	The present application, filed on or after March 16, 2013, is being examined under the first 

inventor to file provisions of the AIA .

2.    	Claims 1 -16 are pending. Claims 1 and 15-16 are in independent forms.


Priority
3. 	Foreign priority has been claimed to Indian application # 2019122756 filed on 07/01/2019.


Information Disclosure Statement

4. 	The information disclosure statements (IDS's) submitted on 07/06/2021 and 03/15/2022 are in 

compliance with provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being 

considered by the examiner.

Drawings

5. 	The drawings filed on 07/06/2021 are accepted by the examiner.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 7-10, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto US Patent Application Publication No. 2009/0164637 (hereinafter Tanimoto) in view of Ishino et al. US Patent Application Publication No. 2016/0226953 (hereinafter Ishino).
	Regarding claim 1, Tanimoto discloses a relay method performed by a relay system that relays communication between a client terminal (Fig. 3, client terminal 5) and a target terminal (Fig. 4, Relay server) that is a communication destination of the client terminal, the method comprising: 
	“acquiring terminal identification information for identifying the target terminal from the client terminal” (see Tanimoto pars. 0147-0148, The user specifies the relay group having the identification ID "0001@relay-server1" by operating the client terminal 11, and then gives an instruction to the client terminal 11 to display the resource sharable terminals of the relay group. The client terminal 11 acquires the information related to the resource sharable terminals by communicating with the relay server R1, and displays, on a screen, a list of resource sharable terminals of the specified relay group); 
	“when the terminal identification information is acquired, specifying a first relay apparatus that relays the communication among a plurality of relay apparatuses included in the relay system, and specifying connecting information for the client terminal to connect to the first relay apparatus” (see Tanimoto par. 0074-0080, Each of the relay group information 100a and 100b includes group identification information 101, information 102 about the relay server 1 that defines a relay group by enabling connection with one another, and resource sharable terminal information 110. The group identification information 101 is used to identify the corresponding relay group information 100, and is given a different identification ID each time the relay group information 100 is created, so as to be uniquely identified. Thus, an operator (or the user) can specify the relay group based on the group identification information 101 and easily change a group configuration. he relay group information 100a and 100b are created such that they can be uniquely identified with respect to each relay group. The relay group information 100a and 100b include the account (relay account information 102) of each relay server that defines a group (relay group) by enabling the connection with one another. Accordingly, by referring to the relay group information 100a and 100b, the operator or the user can recognize which LANs form a group);  
	“storing the connecting information and the terminal identification information in a storage in association with each other” (see Tanimoto pars. 0087-0089, the relay group information database 505 can store a plurality of relay group information 100 and a plurality of resource sharable terminal information 110. In both the resource sharable terminal information 110a and 110b of the two relay groups, the client terminal 31 is the resource sharable terminal, and the individual terminal information 111 thereof is described. Accordingly, one client terminal 5 can be selected as the resource sharable terminal in a plurality of relay groups, and the resource sharable terminal information 110 indicating that the one client terminal may be the resource sharable terminal in the plurality of relay groups can be stored in the relay group information database 505); 
	 “when the first relay apparatus receives access based on the connecting information from the client terminal, relaying communication between the client terminal and the target terminal on the basis of the terminal identification information associated with the connecting information in the storage” (see Tanimoto pars. 0090-0095, shared resource information 120 stored in the shared resource information database 604 of the client terminal 11. The shared resource information 120 is also stored in the shared resource information database 506 of the relay server R1 connected to the same LAN to which the client terminal 11 is connected. The shared resource information 120 includes account identification information 121 indicating that the information 120 is the shared resource information related to the client terminal 11 and individual shared resource information 122 related to the client terminal 11. Since the shared resource information 120 is created with respect to each client terminal 5, the account identification information 121 is used to identify the created shared resource information 120. The individual shared resource information 122 includes shared resource identification information 123, family account information 124, family resource information 125 (125a, 125b), and message information 127, etc. The shared resource identification information 123 is used to identify the individual shared resource information 122 thereof, and can be uniquely identified by being given a different ID each time the individual shared resource information 122 is created. The shared resource identification information 123 includes (1) an ID that is associated with the client terminal 5 that has made a request to create the shared resource information 120 and (2) a name that is used to easily identify the ID. For example, the ID may be "20071001150032client11@relay-server1" or the like, and the name for facilitating the identification may be "workspace1", or the like);
	Tanimoto does not explicitly discloses notifying the client terminal about the specified connecting information.
	However, in analogues art, Ishino discloses notifying the client terminal about the specified connecting information (see Ishino par. 0072, When the terminal device 50 is connected to the communication path Na, the notification unit 36 transmits the information indicating the presence of the new printer driver to the terminal device 50 (S15). The display of the terminal device 50 displays that the new printer driver is present (S16)).   
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishino into the system of Tanimoto to include a notification unit transmits information indicating that the driver management unit has newly acquired a printer driver, to the terminal device connected to the communication path Na. (see Ishino par. 0042).

	Regarding claim 2, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto further discloses wherein in the relaying, the first relay apparatus specifies a second relay apparatus to which the target terminal is connected on the basis of the terminal identification information stored in the storage, and relays communication between the client terminal and the target terminal via the specified second relay apparatus (see Tanimoto par. 0102, Each of the client terminals 11, 21, and 31, which are the sharing member terminals in the example of FIG. 7, is connected to the LAN to which any of the relay servers R1, R2, and R3, which form the relay group described in the relay group information 100a of FIG. 6, is connected. In the resource sharable terminal information 110a of the relay group, each sharing member terminal corresponds to the client terminal that has the individual terminal information 111 thereof described as the resource sharable terminal). 

	Regarding claim 3, Tanimoto in view of Ishino discloses the relay method according to claim 2, 	Tanimoto further discloses wherein the relay system includes a plurality of relay apparatuses constituting a mobile network, and the target terminal is connected to the mobile network, the target terminal is assigned a private address enabling access in the mobile network, and in the relaying, the first relay apparatus relays communication between the client terminal and the target terminal by communicating with the target terminal on the basis of the private address of the target terminal (see Tanimoto pars. 0051, 0060, The client terminal 5 is a terminal that can be directly operated by a user, and includes a Personal Computer (PC) or other similar devices used by the user. The relay server 1 is connected to the LAN, and can communicate with each client terminal 5 that is connected to the same LAN. The relay server 1 is also connected to the Internet, and can communicate with the relay servers 1 that are connected to the other LANs (through the external server 2). In order to permit such communication, each relay server 1 is provided with both a private IP address and a global IP address).  
	
	Regarding claim 7, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto further discloses wherein in the storing, the relay system further stores the validity period information indicating a period in which the communication between the client terminal and the target terminal is available, in association with the connecting information in the storage, and in the relaying, when the first relay apparatus receives the access based on the connecting information from the client terminal, the first relay apparatus relays the communication between the client terminal and the target terminal if the first relay apparatus determines that the communication is available on the basis of the validity period information associated with the connecting information in the storage, and stops relaying of the communication between the client terminal and the target terminal if the first relay apparatus determines that the communication is not available (see Tanimoto par. 0164-0165, a process of automatically deleting, in response to the elapse of the valid time period, the message that is automatically added as described above will be described. Having automatically created and added the message as described above, the relay server R1 monitors the message information 127 every prescribed period of time, and checks whether or not any automatic message has the prescribed valid time period elapsed from its creation date. When there is an automatic message that has its valid time period elapsed, as illustrated in FIG. 16, a deletemessage method is executed in the relay server R1. The relay server R1 sends the deletemessage command to the client terminal 11. Having received the command, the client terminal 11 deletes the message information 127 regarding the message from the shared resource information 120).  

	Regarding claim 8, Tanimoto in view of Ishino discloses the relay method according to claim 7, 	Tanimoto further discloses wherein in the acquiring, the relay system further acquires the validity period information from the client terminal, and in the storing, the relay system further stores the acquired validity period information in association with the specified connecting information in the storage (see Tanimoto pars 0170-0172, A process of acquiring the valid time period of the message based on the table of FIG. 18 is also performed in the message creating process of S105. Then, the relay server 1 adds the message information 127 regarding the created automatically sent message to the shared resource information 120 (S106 of FIG. 17), and distributes the shared resource information 120 including the added message information 127 to the other relay servers 1 or to the client terminals 5 connected to the relay server 1 that distributes the shared resource information 120 (S107)).  

	Regarding claim 9, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto further discloses wherein in the acquiring, the relay system further acquires address information indicating an address of the client terminal when communicating with the target terminal from the client terminal, in the storing, the relay system further stores the acquired address information in association with the specified connecting information in the storage, and in the relaying, when the first relay apparatus corresponding to the connecting information receives access based on the connecting information from the client terminal, the first relay apparatus relays the communication between the client terminal and the target terminal if the first relay apparatus determines that said address of the client terminal corresponds to the address information associated with the connecting information in the storage, and the first relay apparatus stops the relaying of the communication between the client terminal and the target terminal if the first relay apparatus determines that said address of the client terminal does not correspond to the address information (see Tanimoto pars. 0059-0070, The client terminal 5 is a terminal that can be directly operated by a user, and includes a Personal Computer (PC) or other similar devices used by the user, for example, on a daily basis. Accordingly, a great number of client terminals 5 typically exist in the LAN. In the present preferred embodiment, as illustrated in FIG. 1, client terminals 11, 12 are connected to the LAN 91, client terminals 21, 22 are connected to the LAN 92, client terminals 31, 32 are connected to the LAN 93, and client terminals 41, 42 are connected to the LAN 94. Each client terminal 5 is preferably provided with a private IP address uniquely managed in the same LAN.  the client terminal 5 preferably includes a LAN interface 601, a control unit 602, a resource storage unit 603, and a shared resource information database 604 as a primary configuration).  
	Regarding claim 10, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto further discloses wherein in the relaying, the first relay apparatus further acquires client information indicating that the client terminal is eligible when the first relay apparatus receives the access based on the connecting information from the client terminal, relays the communication between the client terminal and the target terminal if the first relay apparatus determines that the client terminal is eligible on the basis of said client information, and stops the relaying of the communication between the client terminal and the target terminal if the first relay apparatus determines that the client terminal is not eligible (see Tanimoto par. 0178, even when the client terminal 5 frequently handles the shared resources, resulting in a great number of notifying messages, the old notifying message having its appropriate time period elapsed is automatically deleted by the relay server R1. As a result, a great number of messages having less importance due to the elapse of the long time period can be prevented from being accumulated, thereby complication can be avoided).  

	Regarding claim 12, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto further discloses wherein in the specifying, the first relay apparatus belonging to an area to which the client terminal belongs as the first relay apparatus that relays the communication between the client terminal and the target terminal (see Tanimoto par. 0062, The LAN interface 501 is an interface arranged to communicate with the client terminal 5 connected to the same LAN (i.e., the LAN to which the relay server 1 is connected), by using the private IP address. For example, the relay server R1 can communicate with each of the client terminals 11, 12 in the LAN 91 by using the LAN interface 501). 
	
	Regarding claim 13, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto further discloses wherein in the specifying, the connecting information of the plurality of first relay apparatuses that belong to the area to which the client terminal that requested to connect to the target terminal belongs is specified by referring to address information by areas, in which a) the connecting information of the plurality of first relay apparatuses and b) areas where the first relay apparatuses are located are associated with each other (see Tanimoto Fig. 1, pars. 0059-0060, one relay server 1 is arranged in each LAN. Specifically, a relay server R1 is arranged in the LAN 91, a relay server R2 is arranged in the LAN 92, a relay server R3 is arranged in the LAN 93, and a relay server R4 is arranged in the LAN 94. The relay server 1 is connected to the LAN, and can communicate with each client terminal 5 that is connected to the same LAN. The relay server 1 is also connected to the Internet, and can communicate with the relay servers 1 that are connected to the other LANs (through the external server 2). In order to permit such communication, each relay server 1 is provided with both a private IP address and a global IP address). 

	Regarding claim 14, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto further discloses wherein in the relaying, the communication between the client terminal and the target terminal is relayed on a condition that the communication is within a communication validity period associated with the connecting information (see Tanimoto par. 0164, with reference to FIG. 16, a process of automatically deleting, in response to the elapse of the valid time period, the message that is automatically added as described above will be described. Having automatically created and added the message as described above, the relay server R1 monitors the message information 127 every prescribed period of time, and checks whether or not any automatic message has the prescribed valid time period elapsed from its creation date). 

	Regarding claim 15, Tanimoto discloses a relay apparatus for relaying communication between a client terminal and a target terminal that is a communication destination of the client terminal, comprising: 
	“an acquisition part that acquires terminal identification information for identifying the target terminal from the client terminal” (see Tanimoto pars. 0147-0148, The user specifies the relay group having the identification ID "0001@relay-server1" by operating the client terminal 11, and then gives an instruction to the client terminal 11 to display the resource sharable terminals of the relay group. The client terminal 11 acquires the information related to the resource sharable terminals by communicating with the relay server R1, and displays, on a screen, a list of resource sharable terminals of the specified relay group); 
	“a specification part that, when the terminal identification information is acquired, specifies a first relay apparatus that relays the communication among a plurality of relay apparatuses included in the relay system, and specifies connecting information for the client terminal to connect to the first relay apparatus” (see Tanimoto par. 0074-0080, Each of the relay group information 100a and 100b includes group identification information 101, information 102 about the relay server 1 that defines a relay group by enabling connection with one another, and resource sharable terminal information 110. The group identification information 101 is used to identify the corresponding relay group information 100, and is given a different identification ID each time the relay group information 100 is created, so as to be uniquely identified. Thus, an operator (or the user) can specify the relay group based on the group identification information 101 and easily change a group configuration. he relay group information 100a and 100b are created such that they can be uniquely identified with respect to each relay group. The relay group information 100a and 100b include the account (relay account information 102) of each relay server that defines a group (relay group) by enabling the connection with one another. Accordingly, by referring to the relay group information 100a and 100b, the operator or the user can recognize which LANs form a group);  
	“a storage controller that stores the connecting information in a storage in association with the terminal identification information” (see Tanimoto pars. 0087-0089, the relay group information database 505 can store a plurality of relay group information 100 and a plurality of resource sharable terminal information 110. In both the resource sharable terminal information 110a and 110b of the two relay groups, the client terminal 31 is the resource sharable terminal, and the individual terminal information 111 thereof is described. Accordingly, one client terminal 5 can be selected as the resource sharable terminal in a plurality of relay groups, and the resource sharable terminal information 110 indicating that the one client terminal may be the resource sharable terminal in the plurality of relay groups can be stored in the relay group information database 505); 
	Tanimoto does not explicitly discloses a notification part that notifies the client terminal about the specified connecting information.
	However, in analogues art, Ishino discloses a notification part that notifies the client terminal about the specified connecting information (see Ishino par. 0072, When the terminal device 50 is connected to the communication path Na, the notification unit 36 transmits the information indicating the presence of the new printer driver to the terminal device 50 (S15). The display of the terminal device 50 displays that the new printer driver is present (S16)).   
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishino into the system of Tanimoto to include a notification unit transmits information indicating that the driver management unit has newly acquired a printer driver, to the terminal device connected to the communication path Na. (see Ishino par. 0042).

	Regarding claim 16, Tanimoto discloses a relay system including a connection management apparatus and a plurality of relay apparatuses, the relay system relaying communication between a client terminal and a target terminal that is a communication destination of the client terminal, wherein the connection management apparatus includes 
	“an acquisition part that acquires terminal identification information for identifying the target terminal from the client terminal” (see Tanimoto pars. 0147-0148, The user specifies the relay group having the identification ID "0001@relay-server1" by operating the client terminal 11, and then gives an instruction to the client terminal 11 to display the resource sharable terminals of the relay group. The client terminal 11 acquires the information related to the resource sharable terminals by communicating with the relay server R1, and displays, on a screen, a list of resource sharable terminals of the specified relay group); 
	“a specification part that, when the terminal identification information is acquired, specifies a first relay apparatus that relays the communication among a plurality of relay apparatuses included in the relay system, and specifies connecting information for the client terminal to connect to the first relay apparatus” (see Tanimoto par. 0074-0080, Each of the relay group information 100a and 100b includes group identification information 101, information 102 about the relay server 1 that defines a relay group by enabling connection with one another, and resource sharable terminal information 110. The group identification information 101 is used to identify the corresponding relay group information 100, and is given a different identification ID each time the relay group information 100 is created, so as to be uniquely identified. Thus, an operator (or the user) can specify the relay group based on the group identification information 101 and easily change a group configuration. he relay group information 100a and 100b are created such that they can be uniquely identified with respect to each relay group. The relay group information 100a and 100b include the account (relay account information 102) of each relay server that defines a group (relay group) by enabling the connection with one another. Accordingly, by referring to the relay group information 100a and 100b, the operator or the user can recognize which LANs form a group);  
	“a storage controller that stores the connecting information in a storage in association with the terminal identification information” (see Tanimoto pars. 0087-0089, the relay group information database 505 can store a plurality of relay group information 100 and a plurality of resource sharable terminal information 110. In both the resource sharable terminal information 110a and 110b of the two relay groups, the client terminal 31 is the resource sharable terminal, and the individual terminal information 111 thereof is described. Accordingly, one client terminal 5 can be selected as the resource sharable terminal in a plurality of relay groups, and the resource sharable terminal information 110 indicating that the one client terminal may be the resource sharable terminal in the plurality of relay groups can be stored in the relay group information database 505); 
 	“wherein the first relay apparatus includes a relay part that, when the first relay apparatus receives access based on the connecting information from the client terminal, relays the communication between the client terminal and the target terminal on the basis of the terminal identification information associated with the connecting information in the storage” (see Tanimoto pars. 0090-0095, shared resource information 120 stored in the shared resource information database 604 of the client terminal 11. The shared resource information 120 is also stored in the shared resource information database 506 of the relay server R1 connected to the same LAN to which the client terminal 11 is connected. The shared resource information 120 includes account identification information 121 indicating that the information 120 is the shared resource information related to the client terminal 11 and individual shared resource information 122 related to the client terminal 11. Since the shared resource information 120 is created with respect to each client terminal 5, the account identification information 121 is used to identify the created shared resource information 120. The individual shared resource information 122 includes shared resource identification information 123, family account information 124, family resource information 125 (125a, 125b), and message information 127, etc. The shared resource identification information 123 is used to identify the individual shared resource information 122 thereof, and can be uniquely identified by being given a different ID each time the individual shared resource information 122 is created. The shared resource identification information 123 includes (1) an ID that is associated with the client terminal 5 that has made a request to create the shared resource information 120 and (2) a name that is used to easily identify the ID. For example, the ID may be "20071001150032client11@relay-server1" or the like, and the name for facilitating the identification may be "workspace1", or the like);
	Tanimoto does not explicitly discloses a notification part that notifies the client terminal about the specified connecting information.
	However, in analogues art, Ishino discloses a notification part that notifies the client terminal about the specified connecting information (see Ishino par. 0072, When the terminal device 50 is connected to the communication path Na, the notification unit 36 transmits the information indicating the presence of the new printer driver to the terminal device 50 (S15). The display of the terminal device 50 displays that the new printer driver is present (S16)).   
 	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Ishino into the system of Tanimoto to include a notification unit transmits information indicating that the driver management unit has newly acquired a printer driver, to the terminal device connected to the communication path Na. (see Ishino par. 0042).

8.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto US Patent Application Publication No. 2009/0164637 (hereinafter Tanimoto) in view of Ishino et al. US Patent Application Publication No. 2016/0226953 (hereinafter Ishino) in further view of Chen et al. US Patent Application Publication No. 2018/0041433 (hereinafter Chen).
	Regarding claim 4, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto discloses wherein in the storing, the relay system further stores a (see Tanimoto pars. 0090-0095, shared resource information 120 stored in the shared resource information database 604 of the client terminal 11. The shared resource information 120 is also stored in the shared resource information database 506 of the relay server R1 connected to the same LAN to which the client terminal 11 is connected. The shared resource information 120 includes account identification information 121 indicating that the information 120 is the shared resource information related to the client terminal 11 and individual shared resource information 122 related to the client terminal 11); but Tanimoto does not clearly discloses stores a port number. 
	However, in analogues art, Chen discloses port number (see Chen par. 0023, the client device 110-n does not require a network tunnel for linking to the relay server 120. As long as the IP address IP(r) and the port number of the relay server 120 are known, the client device 110-n may be connected to the relay server 120 through an existing network protocol (e.g. TCP, UDP, etc. as shown in FIG. 3), and the relay server 120 may utilize the network port forwarding to relay packets).
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Chen into the system of Tanimoto and Ishino to include a relay server utilize a network port forwarding to relay packets. Hence, the client device does not need to install additional software, and does not require additional settings (see Chen par. 0023).
  
	Regarding claim 5, Tanimoto in view of Ishino in further view of Chen discloses the relay method according to claim 4, 	
	Chen further discloses wherein in the acquiring, the relay system further acquires the port number of the target terminal from the client terminal, and in the storing, the relay system further stores the acquired port number of the target terminal in association with the connecting information in the storage (see Chen par. 0022, the relay server 120 may modify the destination IP address dst carried by the packet into the IP address IP(p) of the client device 110-p from the IP address IP(r), such as the IP address “59.120.41.39” carried by the packet shown in the top left corner of FIG. 3, in which “8888” may be an example of the corresponding port number). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Chen into the system of Tanimoto and Ishino to include a relay server utilize a network port forwarding to relay packets. Hence, the client device does not need to install additional software, and does not require additional settings (see Chen par. 0023).
 
	Regarding claim 6, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto in view of Ishino does not explicitly discloses wherein in the storing, the relay system stores the connecting information including the port number of the first relay apparatus in the storage, in the notifying, the relay system notifies the client terminal about the connecting information including the address and the port number of the first relay apparatus, and in the relaying, the first relay apparatus receives access based on the address and the port number of the first relay apparatus included in the connecting information from the client terminal.
	However, in analogues art, Chen discloses wherein in the storing, the relay system stores the connecting information including the port number of the first relay apparatus in the storage, in the notifying, the relay system notifies the client terminal about the connecting information including the address and the port number of the first relay apparatus, and in the relaying, the first relay apparatus receives access based on the address and the port number of the first relay apparatus included in the connecting information from the client terminal (see Chen par. 0021, When the client device 110-n has just transmitted the packet, the destination IP address dst and source IP address src carried by the packet are the IP addresses IP(r) and IP(n), respectively, such as “60.2.2.22” and “100.10.33.45” carried by the packet shown on the right hand side of FIG. 3, in which “7000” and “5000” may be an example of the corresponding port numbers (also called network port numbers or communications port numbers)). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Chen into the system of Tanimoto and Ishino to include a relay server modify the destination IP address dst carried by the packet into the IP address IP(p) of the client device from the IP address IP(r), such as the IP address “59.120.41.39” carried by the packet in which “8888” may be an example of the corresponding port number (see Chen par. 0022).

8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto US Patent Application Publication No. 2009/0164637 (hereinafter Tanimoto) in view of Ishino et al. US Patent Application Publication No. 2016/0226953 (hereinafter Ishino) in further view of Fujiwara et al. US Patent Application Publication No. 2008/0104687 (hereinafter Fujiwara).
	Regarding claim 11, Tanimoto in view of Ishino discloses the relay method according to claim 1, 	Tanimoto in view of Ishino does not explicitly discloses wherein in the relaying, the first relay apparatus relays the communication between the client terminal and the target terminal by communicating with the client terminal while encrypting data and communicating with the target terminal without encrypting data.
	However, in analogues art, Fujiwara discloses wherein in the relaying, the first relay apparatus relays the communication between the client terminal and the target terminal by communicating with the client terminal while encrypting data and communicating with the target terminal without encrypting data (see Fujiwara par. 0028, 0030, a communication terminal 130 and a Web server 160 encrypt a message and exchange the encrypted message, and the relay apparatus 100 performs a tunneling process, i.e., relays the message without applying conversion. That is, the relay apparatus 100 receives, from the communication terminal 130, an access request addressed to the Web server 160, and transfers the access request to the Web server 160. Further, the relay apparatus 100 receives, from the Web server 160, an encrypted access reply to the access request, and transfers the access reply in the encrypted state, unchanged, to the communication terminal 130). 
	Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to incorporate the teachings of Fujiwara into the system of Tanimoto and Ishino to include a communication system wherein the communication terminal and the Web server  exchange messages using plaintext, without employing encryption (see Fujiwara par. 0028).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433